Citation Nr: 0101899	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1, 1978 RO administrative determination which denied 
entitlement to service connective for ulcerative colitis and 
for psychiatric disability.

2.  Whether there was CUE in a February 18, 1981 rating 
decision which denied entitlement to service connective for 
ulcerative colitis and for psychiatric disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1970 to November 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  


FINDINGS OF FACT

1.  In an administrative determination dated November 1, 
1978, the RO denied entitlement to service connection for 
ulcerative colitis and for psychiatric disability.

2.  The proper laws and regulations and the facts, as they 
were known at the time, were considered and applied by the RO 
on November 1, 1978; the outcome of the administrative 
decision of November 1, 1978 was adequately supported by the 
evidence then of record and was not undebatably erroneous.

3.  In an unappealed rating decision, dated February 18, 
1981, the RO denied entitlement to service connection for 
ulcerative colitis and for psychiatric disability (a 
"nervous condition" of anxiety disorder with depression).

4.  The proper laws and regulations, as they were known at 
the time, were considered and applied by the RO on February 
18, 1981; the fact of in-service treatment for nervousness 
and anxiety was not considered by the RO.

5.  The RO's factual error in its February 18, 1981 rating 
decision would not have resulted in a manifestly different 
outcome; the outcome of the February 18, 1981 rating decision 
was adequately supported by the evidence then of record and 
was not undebatably erroneous.

6.  Evidence received since the RO's decision on February 18, 
1981, is cumulative or duplicative of that on file at the 
time of the decision, or is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The November 1, 1978 administrative determination, which 
denied entitlement to service connection for ulcerative 
colitis and for psychiatric disability, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.105(a) (2000).

2.  The February 18, 1981 rating decision, which denied 
entitlement to service connection for ulcerative colitis and 
for psychiatric disability, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 1991 and Supp. 2000); 
38 C.F.R. § 3.105(a) (2000).

3.  The RO's February 18, 1981 rating decision, which denied 
entitlement to service connection for psychiatric disability, 
is final.  38 U.S.C. § 4005(b)-(c) (1976); 38 C.F.R. § 19.118 
(1980).

4.  The evidence received since the RO's February 18, 1981 
rating decision is not new and material to reopen the claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

In an administrative determination dated November 1, 1978, 
and in a rating decision dated February 18, 1981, the RO 
denied entitlement to service connection for ulcerative 
colitis and for a psychiatric disability.  The veteran now 
maintains that those decisions were clearly and unmistakably 
erroneous and requests that they be reversed or revised.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Under the provisions of 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has propounded a three-
pronged test to determine whether CUE is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In 1978 and 1981, as now, service connection meant that the 
facts, shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, 
if preexisting such service, was aggravated therein.  
38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303(a) (1978).  The law 
and regulations at that time provided that a preexisting 
injury or disease would be considered to have been aggravated 
by active military, naval, or air service, where there was an 
increase in disability during such service, unless there was 
a finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C. § 353 (1976); 
38 C.F.R. § 3.306(a) (1978).  

Continuity of symptomatology was required where the condition 
noted during service was not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. § 
3.303(b) (1978).  Even if the disease at issue was initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1978).  Service connection may be 
established when the evidence showed that a particular 
disability was proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (1980). 

Evidence on file at the time of the November 1978 
administrative determination consisted of the following: 
private medical records, dated in July 1967 and in April 
1973; the veteran's service medical records; VA outpatient 
treatment records, dated from July 1977 to March 1978; and a 
report reflecting VA hospitalization in January 1978.  Prior 
to the RO's rating decision in February 1981, additional 
evidence added to the record included VA outpatient treatment 
records, dated from November 1979 to August 1980, and the 
report of a VA examination performed in January 1981.


A.  November 1, 1978 Administrative Decision 

In the administrative determination dated November 1, 1978, 
the RO informed the veteran that, because she had failed to 
report for September 14, 1978 VA examinations which had been 
scheduled to evaluate her claims, it had no choice but to 
deny her claims of entitlement to service connection for 
ulcerative colitis and for psychiatric disability.  In the 
letter determination, the RO requested that the veteran 
inform the RO if she was willing to report for such an 
examination.  The veteran did not respond to that request.  
Consequently, no further action was taken by the RO.  

Although the veteran now maintains that the administrative 
determination denying service connection involved CUE, she 
does not identify any specific errors of fact or law to 
support that contention, and a review of the claims folder to 
that date does not reveal such errors.  Indeed, her claim of 
CUE rests on disagreement with the manner in which the RO 
weighed and evaluated the evidence.  As noted above, however, 
such a claim can never rise to the stringent definition of 
CUE.  In this regard, the Board notes the representative's 
statement, received in March 1998, which essentially reviews 
that evidence and enters argument as to what weight should 
have been assigned to the evidence.  Accordingly, there is no 
basis to reverse or revise the administrative determination 
of November 1, 1978.

In arriving at this decision, the Board notes the 
representative's contention (in the March 1998 brief) that 
the veteran did not report for the scheduled VA examination 
because she did not receive notice of that examination.  The 
evidence of record at the time, however, does not support 
that contention.  Indeed, in August 1978, VA notified the 
veteran that arrangements were being made for her examination 
and that she would be informed as to the time and place.  
Although the subsequent notice to the veteran of time and 
place is not contained in the claims file, notation of the 
time is indicated by the potential VA examiners in the 
notation of failure to report.  Additionally, it is well-
established that, in the absence of clear evidence to the 
contrary, government officials are presumed to carry out 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 
308-309 (1992).  In this regard, the Board notes that in 
November 1978, when the RO informed the veteran that it could 
take no further action because she had not reported for the 
scheduled examination, she did not respond to that notice.  
The evidence shows that the foregoing correspondence was sent 
to the veteran's address of record, and there is no evidence 
that such correspondence had been returned by the Post Office 
or was otherwise undeliverable.  Accordingly, the Board finds 
no evidence of CUE with respect to the notification 
procedures. 

The veteran's representative also maintains that, even though 
the veteran failed to report for the scheduled VA 
examination, the RO should have considered the evidence which 
was of record in November 1978.  She contends that the 
failure to do so constituted CUE in the administrative 
determination issued that month.  However, at that time and 
under such circumstances, there was no statutory or 
regulatory authority requiring such review.  Rather, VA 
regulations clearly stated that veterans who were applying 
for compensation had to submit to examinations when required 
by VA.  38 C.F.R. § 3.329 (1978).  Moreover, VA regulations 
stated that, when evidence was requested in connection with 
an original claim (and a VA examination undoubtedly 
constituted such evidence) and was not furnished within one 
year after the date of the request, the claim would be 
considered abandoned and no further action would be taken 
unless a new claim was received.  38 C.F.R. § 3.158(a),(b) 
(1978).  The specific provision pertaining to VA examinations 
provided that, where the veteran failed without adequate 
reason to respond (within one year of the date of request) to 
an order to report for a VA examination, such a claim for 
benefits would be considered abandoned.  38 C.F.R. § 3.158(b) 
(1978).  Thus, in November 1978, the RO was operating well 
within its regulatory authority, and its failure to consider 
the evidence of record, after the veteran failed to reported 
for scheduled VA examinations, was pursuant to regulatory 
authority at that time.  

The Board finds that the proper laws and regulations and the 
facts, as they were known at the time, were considered and 
applied by the RO on November 1, 1978.  The outcome of the 
administrative decision of November 1, 1978 was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  For these reasons, the Board finds 
that the November 1, 1978 administrative determination, which 
denied entitlement to service connection for ulcerative 
colitis and for psychiatric disability, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  

B.  February 18, 1981 Rating Decision

On February 18, 1981, the RO denied the veteran's claims of 
entitlement to service connection for ulcerative colitis and 
for a nervous disorder.  The RO found that ulcerative colitis 
had existed prior to service and had not been aggravated 
thereby.  It also found that service records were negative 
for evidence of a nervous condition and that such a disorder 
was not the result of disability for which service connection 
had already been established.  On February 25, 1981, the RO 
notified the veteran of its decision, as well as of her 
appellate rights; however, the veteran did not submit a 
Notice of Disagreement with which to initiate the appellate 
process.  Therefore, those decisions became final.  
38 U.S.C.A. § 4005(b)-(c) (1976); 38 C.F.R. § 19.118(a) 
(1980).  

The veteran's representative notes that, at the time of the 
February 1981 rating decision, there were many instances in 
service when the veteran was treated for ulcerative colitis 
but that they were not specified in the RO's decision.  The 
representative maintains essentially that such extensive 
treatment was critical where the issue involved aggravation 
of a pre-existing disability and that it was clearly and 
unmistakably erroneous not to list all instances of such 
treatment in service.  She further contends that, following a 
VA psychiatric examination in January 1981, the examiner 
concluded that the veteran's somatic complaints, including 
ulcerative colitis, were due to anxiety.  The representative 
notes that in service the veteran was treated for anxiety 
and, therefore, maintains that there was CUE in not granting 
service connection for ulcerative colitis as secondary to 
anxiety.  

Initially, the Board notes that the question of secondary 
service connection for ulcerative colitis (secondary to 
anxiety) was not before the RO in February 1981.  As noted 
above, service connection for ulcerative colitis had been 
denied by the RO's prior final November 1978 administrative 
decision, and the issues before the RO in February 1981 were 
service connection for ulcerative colitis and service 
connection for a nervous condition as secondary to ulcerative 
colitis. 

Despite its many aspects, the representative's theory of the 
case with respect to ulcerative colitis is essentially a 
claim that the RO failed to properly evaluate the evidence 
which was before it in February 1981.  As noted above, to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  To that extent, the 
February 1981 rating decision was not clearly and 
unmistakably erroneous.  

As to the claim of entitlement to service connection for a 
nervous disorder, the veteran's representative notes that the 
veteran was treated for complaints of nervousness and anxiety 
in service and that she had a diagnosis of anxiety in 
September 1974.  She also reports that in service the veteran 
had an appointment at a mental health clinic and that she was 
treated with psychotropic medication.  Therefore, she 
maintains that it was CUE for the RO to conclude that the 
veteran did not have a nervous condition in service.  

The veteran's representative is correct that the veteran had 
complaints of anxiety and nervousness and a diagnosis of 
anxiety in service, and that the RO did not acknowledge these 
in the decision but, in instead erroneously noted that 
service records were negative for a nervous condition.  
Although the RO committed the factual error that the veteran 
did not have a nervous disorder in service, and omitted in-
service symptomatology in its February 1981 rating decision, 
there is no basis to conclude that, even if the RO had noted 
the veteran's in-service psychiatric problems in the February 
1981 decision, the result would have been manifestly 
different.  Indeed, at the time of the February 1981 rating 
decision, there was still no further evidence of anxiety 
until approximately 3 years after the diagnosis of that 
disorder in service, and there was no competent medical 
evidence demonstrating a nexus to service. 

The Board finds that the proper laws and regulations, as they 
were known at the time, were considered and applied by the RO 
on February 18, 1981, although the fact of in-service 
treatment for nervousness and anxiety was not considered by 
the RO.  The Board finds, however, that the RO's factual 
error in its February 18, 1981 rating decision would not have 
resulted in a manifestly different outcome; the outcome of 
the February 18, 1981 rating decision was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  For these reasons, the Board finds 
that the February 18, 1981 rating decision, which denied 
entitlement to service connection for ulcerative colitis and 
for psychiatric disability, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

II.  New and Material Evidence

Finally, the veteran requests that her claim of entitlement 
to service connection for a psychiatric disability be 
reopened.  Generally, a claim which has been denied in an 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Board may then proceed to evaluate 
the merits of the claim.  "New and material evidence" is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

The evidence on file at the time of the February 1981 RO 
decision revealed that in service in January 1971 the veteran 
complained of an upset stomach and was reportedly nervous and 
anxious.  In September 1973, it was noted that she was 
slightly depressed but functioning well.  Despite those 
complaints, during her service separation examination in 
August 1974, she responded in the negative when asked if she 
then had, or had ever had, depression or excessive worry or 
nervous trouble of any sort.  Moreover, a psychiatric 
examination at service separation was reported as normal.  
The following month, she was treated for anxiety; however, 
there was no evidence that such disability was chronic in 
nature.  

Anxiety was not clinically reported again until approximately 
3 years later, when the veteran was treated for problems 
socializing with others (See outpatient treatment records, 
dated from July 1977 to August 1980).  There was no evidence, 
however, of any relationship to service.  Moreover, during an 
August 1977 examination for enlistment in the National Guard, 
the veteran responded in the negative when asked if she then 
had, or had ever had, depression or excessive worry or 
nervous trouble of any sort.  At that time, a psychiatric 
examination was reportedly normal.

In January 1981, the veteran underwent a VA psychiatric 
evaluation which showed mild anxiety neurosis with 
depression, with psychosomatic symptoms.  There was no 
evidence, however, that such disability was related to 
service.  Consequently, there was a valid basis for the RO's 
decision in February 1981 to deny service connection for 
psychiatric disability.

Evidence added to the record since the February 1981 decision 
includes the following: VA outpatient treatment records, 
dated from February 1991 to September 1991; a report 
reflecting VA hospitalization for February 1991 to March 
1991; and the reports of VA examinations performed in May and 
June 1991 and in February 1995.  

In February 1991, the veteran was hospitalized for 
anxiousness and agitation associated with a breakup with her 
boyfriend.  Neuropsychological testing revealed that many of 
her tasks were impaired by anxiety.  On discharge from the 
hospital, she was demonstrating typical anticipatory anxiety.  
Following the May and June 1991 VA examinations, which 
included a psychiatric examination, the diagnoses were 
recurrent major depression, and anxiety neurosis with 
depression.  VA outpatient records, dated in September 1991, 
also reflect treatment for anxiety and chronic depression.  
Following the February 1995 VA examination, the diagnosis was 
recurrent major depression.  

While the foregoing additional evidence has not been 
submitted previously to agency decision makers, it is 
essentially cumulative in nature.  Although it shows that the 
veteran has been treated for various psychiatric disabilities 
since 1991, it fails to fill the deficits in the evidence 
which existed at the time of the RO decision in February 
1981.  Indeed, the additional evidence remains negative for 
any findings of a relationship between any such psychiatric 
disability and service.  The only reports of such a 
relationship continue to come from the veteran; however, she 
is not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Board finds that the 
additional evidence, either by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the additional 
evidence is not new and material for the purpose of reopening 
the claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a). 



ORDER

The claim to reverse or revise the RO's November 1, 1978 
administrative determination on the basis of CUE is denied.

The claim to reverse or revise the RO's February 18, 1981, 
rating decision on the basis of CUE is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for psychiatric disability is denied.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

